Citation Nr: 1208786	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, characterized as a rash on the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969 and from February to June 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that declined to reopen the Veteran's previously denied claim for service connection for a skin disorder on the lower extremities.  The Veteran perfected an appeal of the RO's action.

In October 2008, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C.  In an October 2009 decision, the Board reopened the Veteran's previously denied claim for service connection for a skin disorder of the lower extremities, and then remanded the reopened claim to the RO via the AMC for further evidentiary development.  In an October 2010 decision, the Board denied the Veteran's claim for service connection for a skin disorder of the lower extremities characterized as a rash.

The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the Court, in an October 2011 Memorandum Decision, vacated the Board's October 2010 decision and remanded the matter on appeal consistent with its findings to enable the Board to comply with VA's duty to assist the Veteran in obtaining records of his in-service hospital records and to make another attempt to obtain records of his treatment for a skin rash at the Tuskegee, Alabama, VA medical center (VAMC), within one year after his separation from service.  See 38 U.S.C.A. § 5103A(c)(1) (West 2002 & Supp. 2011).  A copy of the Court's Memorandum Decision is in the claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a skin disorder claimed as a rash on his lower extremities.  He reports that he was hospitalized for treatment of a skin disorder in service in October 1967, and in June or July 1968.  In an October 2004 written statement, the Veteran said that, in 1968, he was stationed with Company D, 1st Battalion, 22nd Infantry.

Service treatment records indicate that, in October 1967, the Veteran was hospitalized for 12 days at the 71s Evacuation Hospital for treatment of skin ulcers on both lower extremities of unknown etiology.  On a report of medical history completed in November 1968, when he was examined for separation, the Veteran noted that he had skin diseases in Vietnam, but his skin was normal when examined at that time.  However, as noted by the Court in its October 2011 Memorandum Decision, efforts must be made to obtain the Veteran's in-service hospital records.  38 U.S.C.A. § 5103A(c)(1).

Post service, a January 1973 VA examination report is not referable to a skin disorder.

Private treatment records indicate that the Veteran was treated for a rash in 1986 and 1987.

VA treatment records, dated in January and February 1990, indicate that the Veteran complained of a scaly rash on both legs and gave a history of having jungle rot in Vietnam.  Topical medication was prescribed and the clinical assessment was an allergy.

A November 2003 private treatment record indicates rash photosensenstivity, alopecia, and dry skin.  A February 2005 private medical record indicates that the Vetran had a thick scaly plaque area on his lower right extremity diagnosed as possible dermatitis. 

According to a November 2005 VA medical record, the Veteran had a "severe rash" on both legs that he contracted in Vietnam and that "now continued to flare [with] cracked skin, scaling, [and] no pain".  In February 2006, a VA dermatological consultation record indicates that the Veteran was evaluated for complaints of a leg rash and topical medication was prescribed.

In January 2010, a VA examiner diagnosed the Veteran with asteatotic eczema of both legs and opined that it was not due to service.  The physician's assistant noted that he was treated in October 1967 for skin ulcers of the lower extremity with secondary infection that resolved with normal skin on separation in November 1968 and VA examination in January 1973.

The Veteran reported that he was treated at the Tuskegee, Alabama, VAMC for a skin rash within one year after his separation from service.  In 1990, the VAMC in Tuskegee advised the RO that it had no records regarding the Veteran's treatment in 1990 and, in 2004, the RO tried again, unsuccessfully, to obtain the records from the VAMC in Tuskegee.  In its Memorandum Decision, the Court said that "[b]ecause it is unclear from the record whether the RO's search for the appellant's Tuskegee VAMC records was adequate to comply with 38 C.F.R. § 3.159(c)(2) (requiring that VA make as many requests as necessary to obtain relevant records from a federal department or agency), a further attempt to obtain such records should be made on remand".  See October 26, 2011 Memorandum Decision at pages 3-4.  See also 38 U.S.C.A. § 5103A(c)(1).  Recent VA medical records regarding his treatment should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, the Department of the Army, and any other appropriate federal agency, and request all in-patient records regarding the Veteran's hospitalization for treatment of skin ulcers on his lower extremities in October 1967 at the 71st Evacuation Hospital, and in June or July 1968, while stationed with Company D, 1st Battalion, 22nd Infantry, 4th Infantry Division.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Tuskegee for the period from February 1969 to February 1970.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Obtain all medical records regarding the Veteran's treatment at the VAMC in Tallahassee, Florida, for the period from February 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4. Then readjudicate the Veteran's claim on appeal.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


